Citation Nr: 0029997	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  96-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs disability compensation 
benefits, in the amount of $793.50.

(The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD), is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from November 1983 to 
February 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee), in Denver, 
Colorado, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  By VA letter dated in September 1995, the veteran was 
notified that he was awarded disability compensation 
benefits, effective from June 1994; attached to that 
notification letter was a Disability Compensation Award 
Attachment, VA Form 21-8764, which sets forth factors 
affecting the right to payment, including the effect of 
incarceration on benefits.

2.  In March 1999, the RO learned that the veteran was 
incarcerated; a May 1999 notice reflects that the veteran had 
been incarcerated since March 1998, for conviction of a 
felony.

3.  By VA letter dated in July 1999, the veteran was notified 
of a proposal to reduce his monthly compensation benefits 
effective May 13, 1998, which was the 61st day of his 
incarceration; the veteran was also notified that this 
termination may create an overpayment if he continued to 
accept future payments and if the VA decided to take the 
proposed action.

4.  In an October 1999 VA letter, the veteran was notified 
that the proposed action had been taken, and that he had been 
overpaid benefits.

5.  The veteran knew or reasonably should have known that an 
overpayment of VA pension benefits may arise if he continued 
to accept benefits while he was incarcerated beyond 60 days; 
however, he continued to accept benefits during his period of 
incarceration.

6.  Although the veteran may experience some financial 
hardship in repaying the debt at issue in this appeal, 
failure to allow collection of the indebtedness at issue in 
this case would result in unfair gain to the veteran, and 
would violate the principles of equity and good conscience.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $793.50, would be 
against the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 
1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the denial of the veteran's claim for 
waiver of recovery of an overpayment of VA disability 
compensation benefits, in the amount of $793.50.  
Essentially, the overpayment resulted because the veteran 
continued to accept the full amount of his VA benefits during 
a period of incarceration in excess of 60 days.

Initially, the Board notes that the veteran has not disputed 
the validity of the debt at issue in this case, but merely 
requests a waiver of the debt.  In the absence of a challenge 
to the validity of the debt, or in the absence of prima facie 
evidence that the debt was improperly created, the validity 
of the debt need not be examined further.  See Shaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).

The law provides that there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of the VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification.  38 U.S.C.A. § 5302(a).  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  Id.  In making this determination, consideration 
will be given to the following elements:  fault of the 
debtor; balancing of fault; undue hardship; defeat the 
purpose; unjust enrichment; changing position to one's 
detriment.  Id.  If there is any indication of fraud or 
misrepresentation, such as bad faith or lack of good faith, 
waiver of a debt is precluded.  38 C.F.R. § 1.965(b).  

In the present appeal, in a December 1999 decision, the 
Committee did not find that the evidence in this case 
established fraud, misrepresentation, or bad faith in the 
creation of the debt.  The Board is also satisfied that none 
of the circumstances in this case rise to a level of fraud, 
misrepresentation, or bad faith on the veteran's part such 
that there is a legal bar to the issue of waiver of recovery 
of the debt.  See 38 U.S.C.A. § 5302(a); Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).  Thus, the sole question before 
the Board is whether collection of the indebtedness at issue 
in this appeal, in the amount of $793.50, would violate the 
principles of equity and good conscience.  See 38 U.S.C.A. 
§ 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  As set forth 
below, the Board finds that collection of the debt would not 
be against equity and good conscience, as the veteran 
accepted benefits that he knew or reasonably should have 
known he was not entitled to, and the Board finds that a 
waiver of recovery of the debt is not warranted.  

In determining whether recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a), there are various elements to 
consider.  The first element pertains to the fault of the 
debtor and requires an analysis as to whether the actions of 
the veteran contributed to causing the debt. 38 C.F.R. 
§ 1.965(a)(3).  

Before assessing the fault of the veteran, the Board will 
briefly set forth the facts of this case. By VA letter dated 
in September 1995, the veteran was notified that he was 
awarded disability compensation benefits effective from June 
1994.  Attached to that notification letter was a Disability 
Compensation Award Attachment, VA Form 21-8764, which sets 
forth factors affecting the right to payment, including the 
effect of incarceration on benefits.  Under the heading 
"Conditions Affecting Right to Payments," it reads as 
follows:  "Benefits will be reduced upon incarceration in a 
Federal, State or local penal institution in excess of 60 
days for conviction of a felony."  

In March 1999, the RO learned that the veteran was 
incarcerated.  The RO contacted the Department of Corrections 
to obtain more detailed information, and through a notice 
dated in May 1999, the RO learned that the veteran had been 
incarcerated since March 1998, for conviction of a felony.  
In light of that information, by VA letter dated in July 
1999, the veteran was notified of a proposal to reduce his 
monthly compensation benefits effective May 13, 1998, which 
was the 61st day of his incarceration.  The veteran was also 
notified that this termination may create an overpayment if 
he continued to accept future payments and if the VA decided 
to take the proposed action.  The veteran did not respond in 
regard to the proposed reduction, and in an October 1999 VA 
letter, the veteran was notified that the proposed action had 
been taken, and that he had been overpaid benefits.  In 
November 1999, the veteran filed a request for a waiver of 
recovery of the overpayment.  He maintained that he had no 
other income, and that it would cause his family hardship if 
the overpayment was not waived.

In assessing whether the veteran contributed to causing the 
debt, see 38 C.F.R. § 1.965(a)(3), the evidence, as 
summarized above, reflects that the veteran was provided 
notice of the effects of incarceration in excess of 60 days 
on payment of VA disability compensation benefits.  
Furthermore, by VA letter dated in July 1999, the veteran was 
notified of the proposal to terminate his benefits effective 
May 1998, and he was also informed that if he continued to 
accept benefits, an overpayment may result.  Nevertheless, 
the veteran continued to accept VA disability compensation 
benefits during his incarceration, even though he knew or 
reasonably should have known that he may be overpaid.  Thus, 
the Board is satisfied that the veteran was made aware of his 
rights regarding receipt of VA disability compensation 
benefits, and for the foregoing reasons the Board finds that 
the veteran was at fault in causing the debt in this case.

The second element for consideration pertains to fault on the 
part of the VA.  38 C.F.R. § 1.965(a)(2).  As noted earlier, 
upon the initial award of disability pension benefits, the VA 
provided the veteran with a detailed explanation of the 
factors affecting the right to receive VA disability 
compensation benefits.  Additionally, in July 1999, shortly 
after the VA confirmed the veteran's incarceration, the VA 
informed the veteran of the proposed reduction, and the steps 
he could take to minimize potential overpayment.  In short, 
the Board finds that the VA was not at fault in causing this 
debt.

Other elements for consideration address whether repayment of 
the debt would nullify the objective for which the benefits 
were intended, see 38 C.F.R. § 1.965(a)(4), and whether 
failure to make restitution would result in unfair gain to 
the debtor, see 38 C.F.R. § 1.965(a)(5).  In this regard, the 
Board notes that the purpose of disability compensation 
benefits is to assist persons who have an impaired earning 
capacity due to a service-connected disability.  In light of 
the purpose underlying such benefits, the Board finds that 
repayment of the debt at issue in this case would not 
conflict with the objective underlying the benefits, as the 
veteran was not employed during his incarceration, and his 
basic necessities were provided for during that time.  See 
38 C.F.R. § 1.965(a)(4).  Thus, repayment of the debt would 
not nullify the purpose for which the disability compensation 
benefits were intended, since the veteran was not deprived of 
basic necessities such as food and shelter during his period 
of incarceration when he was not entitled to the full rate of 
VA compensation benefits.  See 38 C.F.R. § 1.965(a)(4).  
Further, if the veteran fails to repay this debt, it will 
result in an unfair gain to him.  See 38 C.F.R. 
§ 1.965(a)(5).

As to the element of undue financial hardship, the 
regulations provide that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of basic necessities.  38 C.F.R. § 1.963(a)(3).  As 
noted earlier, the effect on the veteran's financial 
situation is but one factor for consideration and is not 
dispositive of the issue in and of itself.  In various 
statements of record from the veteran, he indicates that he 
used his VA benefits to help support his family, and that he 
would not be able to repay any sort of overpayment.  On a 
Financial Status Report dated in January 2000, the veteran 
reported his and his spouse's finances. The veteran indicated 
that he had no income, but that his spouse had approximately 
$1,617.00 in monthly income, and $1,601.00 in monthly 
expenses.  The Board notes that the veteran's monthly VA 
benefits were not completely reduced upon his 61st day of 
incarceration.  Rather, they were reduced to approximately 
$47.00 per month.  Moreover, upon release from prison, the 
veteran's benefits would resume in full.  Although the 
veteran may still experience some hardship in repaying the 
debt at issue in this appeal, it will not cause him undue 
financial hardship as contemplated by VA law, especially if 
he pays back his obligation in monthly installments.  
Furthermore, the Board finds that any financial difficulty is 
outweighed by other factors in this case, such as the 
veteran's fault in causing the debt, and the fact that he was 
unjustly enriched with compensation benefits.

In summary of the foregoing, a review of some of the elements 
pertaining to the principles of equity and good conscience, 
as set forth by 38 C.F.R. § 1.965(a), convinces the Board 
that greater weight in this case should be accorded to the 
fault of the veteran, in that continued to accept the full 
amount of his monthly VA disability compensation benefits, 
despite notification from the VA that an overpayment might 
result from such action.  When all of the relevant elements 
as set forth above are considered, the Board is not persuaded 
that the Government should forego its right to collection of 
the indebtedness in the instant appeal, in the amount of 
$793.50.  

The Board acknowledges the veteran's statements that he was 
using his VA benefits to help support his family.  However, 
the Board also notes that recently, in a July 2000 Special 
Apportionment Decision, the RO awarded the veteran's spouse 
an apportionment of the veteran's VA benefits that were 
withheld due to his incarceration.  This apportionment was 
made effective from May 1998, the same date that the 
veteran's benefits were reduced.  Thus, the veteran's VA 
benefits are still available for support of his family.

Accordingly, the Board finds that waiver of recovery of the 
overpayment in the amount of $793.50 is not warranted.


ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
disability compensation benefits, in the amount of $793.50, 
is denied.  



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

